UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at August 5, 2010: 23,450,745. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4.Controls and Procedures 20 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 20 ITEM 1A.Risk Factors 21 ITEM 6.Exhibits 21 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, (unaudited) DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Trade receivables, net Current portion of notes receivable Prepaid expenses and other assets Inventories Deferred income taxes Taxes receivable Total current assets Property, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Notes receivable Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Advance payment from shareholder Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Notes payable Current portion of post retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40,000,000 shares of $.10 par value; issued and outstanding, 23,450,745 and 23,433,995 shares in2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30 JUNE 30 REVENUES Petrochemical Product Sales $ Transloading Sales Processing Fees OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing(including depreciation of$568,090, $563,113, $1,137,272,and $1,115,676, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income Interest Expense ) Equity in loss – AMAK ) ) Miscellaneous Expense ) ( 337,541 ) ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TONONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIANAMERICAN DEVELOPMENT COMPANY $ Basic Earnings per Common Share Net Income attributable toArabian American DevelopmentCompany $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income attributable to Arabian American Development Company $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED JUNE 30, 2010 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2009 $ $ $ ) $ Stock options Issued toDirectors Issued toEmployees Stock Issued toDirectors Issued toEmployees Unrealized Gain on Interest Rate Swap (net of income tax expense of $27,818) Net Income ComprehensiveIncome JUNE 30, 2010 $ $ $ ) $ See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by Operating Activities: Depreciation Accretion of Notes Receivable Discounts ) ) Unrealized (Gain)/Loss on Derivative Instruments ) Stock-based Compensation Deferred Income Taxes Postretirement Obligation ) Equity loss in AMAK Loss Attributable to Noncontrolling Interest ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) Decrease in Notes Receivable (Increase) Decrease in Income Tax Receivable ) Increase in Inventories ) ) Decrease in Derivative Instrument Deposits Decrease in Prepaid Expenses Increase (Decrease) in Accounts Payable and Accrued Liabilities ) Decrease in Accrued Interest ) ) Increase in Other Liabilities Increase in Accrued Liabilities in Saudi Arabia Cash Provided by Operating Activities INVESTING ACTIVITIES Additions to Property, Pipeline and Equipment ) ) Additions to Mineral Properties in the U.S. ) Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Addition to Restricted Cash ) Advance Payment from Shareholder Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Cash Provided by (Used in) Financing Activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for taxes $ $ Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized gain on interest rate swap, net of tax benefit $ $ See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying interim consolidated financial statements and footnotes thereto are unaudited.In the opinion of the management of Arabian American Development Company (the “Company”), these statements include all adjustments, which are of a normal recurring nature, necessary to present a fair statement of the Company’s results of operations, financial position and cash flows for the periods presented.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Arabian American Development Company and its subsidiaries. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, costs, expenses, and gains and losses not affecting retained earnings that are reported in the Consolidated Financial Statements and accompanying disclosures.Actual results may be different.See the Company’s 2009 Annual Report on Form 10-K for a discussion of the Company’s critical accounting estimates. Interim results are not necessarily indicative of results for a full year.The information in this Form 10-Q should be read in conjunction with the Company’s 2009 Annual Report on Form 10-K. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Texas Oil & Chemical Company, II (the “Petrochemical Company” or “TOCCO”), which owns all of the capital stock of Advanced Aromatics Resources, Inc. and South Hampton Resources, Inc., (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company owns 100% of the capital stock of South Hampton Resources International, SL (“SHRI”) located in Spain and approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”)The consolidated financial statements include the financial position, results of operations, and cash flows of Pioche.Pioche does not conduct any substantial business activity. We operate in one segment and all revenue originates from United States’ sources and all long-lived assets owned are located in the United States. The Company also owns a 41% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing mining assets in Saudi Arabia.The Company concluded that since August 2009 it no longer had significant influence over the operating and financial policies of AMAK, and therefore, changed to the cost method of accounting for this investment.The Company recorded its cost method investment in AMAK at the carrying amount of its equity method investment at the date the method of accounting was changed.Under the cost method, earnings will be recognized only to the extent of distributions received. 2. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010 the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10.ASU 2010-06 amends Codification Subtopic 820-10 to now require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements.In addition, ASU 2010-06 clarifies the disclosures for reporting fair value measurement for each class of assets and liabilities and the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The Company is currently evaluating the impact of the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. The Company adopted provisions of ASU 2009-06 that were affective after December 15, 2009 and the application of those provisions had no impact on the Company’s consolidated financial statements. In February2010, the FASB issued ASU No.2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. ASU 2010-09 reiterates that an SEC filer is required to evaluate subsequent events through the date that 5 the financial statements are issued and eliminates the required disclosure of the date through which subsequent events have been evaluated. The updated guidance was effective upon issuance and its adoption had no impact on the Company’s consolidated financial statements. 3. RESTRICTED CASH AND ESCROW DEPOSIT In April 2010 the Company received a deposit of $3,000,000 from a shareholder who tentatively agreed to purchase an undetermined number of shares of restricted stock in a private placement.As of June 30, 2010, the final details of the transaction had not been agreed to by either party.Accordingly, the deposit is shown as restricted cash and included in advance from a shareholder in the accompanying consolidated balance sheet. 4. TRADE RECEIVABLES Trade receivables, net at June 30, 2010, and December 31, 2009, consisted of the following: June 30, 2010 December 31, 2009 Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ 5. INVENTORIES Inventories include the following: June 30, 2010 December 31, 2009 Raw material $ $ Petrochemical products Total inventory $ $ Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At June 30, 2010, current cost exceeded LIFO value by approximately $927,500.At December 31, 2009, current cost exceeded LIFO value by approximately $1,098,000. Inventories serving as collateral for the Company’s line of credit with a domestic bank were $3.15 million and $3.33 million at June 30, 2010, and December 31, 2009, respectively (see Note 8). 6. PROPERTY, PIPELINE AND EQUIPMENT Property, pipeline and equipment at June30, 2010, and December 31, 2009 consisted of the following: June 30, 2010 December 31, 2009 Platinum catalyst $ $ Land Property, pipeline and equipment Construction in progress Total property, pipeline and equipment Less accumulated depreciation and amortization ) ) Net property, pipeline and equipment $ $ Property, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 8). Amortization relating to the platinum catalyst which is included in cost of sales was $3,281and $3,280 for the three months ended June 30, 2010, and 2009, respectively and $6,561 and $6,561 for the six months ended June 30, 2010, and 2009, respectively. 6 7. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT CO. The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Arabian American Development Co. for the three and six months ended June 30, 2010 and 2009, respectively. Three Months Ended Three Months Ended June 30, 2010 June 30, 2009 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income attributable to ArabianAmerican Development Co. $
